Citation Nr: 1142035	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2004.

In December 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. After completing further development, the AMC continued to deny each claim (as reflected in a June 2009 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In July 2009, the Board again remanded Veteran's claims for service connection for bilateral hearing loss and tinnitus to the RO, via the AMC, for additional development.  After accomplishing the requested action, the Remand & Rating Development Team in Huntington, West Virginia, continued to deny each claim (as reflected in an August 2010 SSOC), and returned the matters to the Board for further appellate consideration.

In December 2010, the Board again remanded Veteran's claims for service connection for bilateral hearing loss and tinnitus to the RO, via the AMC, for additional development.  After accomplishing the requested action, the AMC continued to deny each claim (as reflected in a September 2011 SSOC), and returned the matters to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the only competent, persuasive opinion to address the etiology of the Veteran's s current hearing loss indicates that such hearing loss is as likely as not related to acoustic trauma in service.

4.  The Veteran currently has tinnitus, and the only competent, persuasive opinion to address the etiology of the Veteran's current tinnitus indicates that such tinnitus is as likely as not related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished. 

II.  Factual Background

On January 1963 enlistment examination, whispered voice testing produced normal findings (i.e. 15/15) in each ear.  An audiogram was conducted shortly thereafter in February 1963.  The report is somewhat illegible and the exact type of testing conducted is unclear from the report.  Nevertheless, it appears to depict the Veteran's pure tone thresholds, in decibels, as follows:    



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
18
LEFT
0
18
0
10
10


During a January 1967 extension examination, audiometric testing revealed that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
--
10
LEFT
0
0
0
--
15

The Veteran was discharged in July 1967, and there is no record of an audiological evaluation at the time of discharge.

Post-service, the Veteran underwent VA audiology examinations in May 2009, April 2010, and February 2011.  Additionally, addendum opinions to the May 2009 and February 2011 examinations were offered in April 2010 and March 2011, respectively.

The May 2009 VA examination was conducted pursuant to the directives of a December 2007 Board remand.  In the remand, the Board noted the presence of a current diagnosis of bilateral hearing loss and tinnitus, as well as an indication of in-service noise exposure from the Veteran's personnel records combined with the Veteran's competency to report in-service symptoms of hearing loss and tinnitus, and determined that an examination was necessary to resolve the claim.  On VA ear disease examination in May 2009, the Veteran described in-service noise exposure from working on the top deck of an aircraft carrier. He complained of intermittent bilateral tinnitus and hearing impairment since service.  The pertinent diagnosis was bilateral sensorineural hearing impairment with chronic tinnitus.  The examiner noted that the Veteran was stationed on an aircraft carrier top deck and was exposed to a lot of noise while in the service.  The examiner noted that the Veteran would be seen by audiology, but offered no etiology opinion. 

The Veteran underwent a VA audiological evaluation on the same date as his ear disease examination.  The audiologist (a non-physician) performed audiometry and speech discrimination testing.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
30
30
45
50
50
LEFT
35
35
45
65
55

Speech recognition testing revealed speech recognition ability of 88 percent bilaterally.

The diagnosis was bilateral sensorineural hearing loss, more pronounced on the left, and a complaint of bilateral tinnitus.  The audiologist noted that the service treatment records included a hearing test within normal limits in the summer of 1967.  The audiologist opined that the presence of normal hearing near the time of discharge made it not at least as likely as not (i.e., less likely than not) that the hearing loss measured or the tinnitus claimed had their origins in noise exposure sustained while on active duty.

In the July 2009 remand, the Board noted that the May 2009 VA audiologist was not a physician, contrary to the directives of the December 2007 remand.  Citing Stegall v. West, 11 Vet. App. 268 (1998), the Board determined that an additional VA medical opinion from and ear, nose, and throat (ENT) physician was necessary to resolve the claim.  Additionally, the Board emphasized that the absence of documented in-service evidence of hearing loss is not fatal to the claim, and noted that the May 2009 examiner's negative opinion rested solely on the fact that hearing loss and tinnitus were not shown in the service treatment records. 

In April 2010, the May 2009 audiologist offered an addendum opinion, which is, in pertinent part, duplicative of the May 2009 opinion.  The audiologist again opined that given the presence of normal hearing near the time of discharge, it is not as least as likely as not that the hearing loss or tinnitus are related to service.

Additionally, in April 2010, an opinion was obtained from an ENT physician.  The physician reviewed the Veteran's records and performed an examination of the Veteran.  He noted that the Veteran had a history of working on the flight deck of an aircraft carrier in 1966 and 1967, and that he intermittently used ear protection but was required to communicate with people on a headset so he did not consistently use the hearing protection.  He noted that the Veteran reported a low-pitched rumbling type of ringing in both ears since then.  He also noted a history of post-service occupational noise exposure but that the Veteran used hearing protection at this time.

The diagnosis was moderate to severe sensorineural hearing loss, worse in high frequencies and somewhat peaked at 4,000 cycles bilaterally.  The ENT physician opined that due to the fact that the Veteran's hearing was normal at the time of his discharge from service, it is not as least as likely as not that the Veteran's current hearing loss or tinnitus are related to noise exposure sustained while on active military duty.

In the December 2010 remand, the Board determined that both the May 2009 and April 2010 opinions were inadequate because they are based, at least in part, on an inaccurate service medical history.  The Board noted that both examiners founded their opinions on the fact that the Veteran's hearing was normal at the time of discharge, but, as noted above, an audiological evaluation at the time of the Veteran's discharge (July 1967) is not of record.  Rather, the record contains a report of an audiological evaluation conducted in January 1967-seven months prior to discharge.  Consequently, the Board directed that a supplemental opinion from the April 2010 VA ENT physician be obtained, or, alternatively, a new examination be performed.  The Board specifically directed the examiner to consider that a discharge audiological evaluation is not of record, and that the absence of in-service evidence of hearing loss is not necessarily fatal to either claim.  

In a February 2011 addendum opinion, the examiner acknowledged that normal hearing was found on the audiometric examination closest to discharge, and service treatment records did not show an acoustic trauma between that examination and discharge.  However, the examiner opined that based on the Veteran's contentions of noise exposure, and absent data to the contrary, it is as least as likely as not that the Veteran's current hearing loss and tinnitus are related to noise exposure sustained while on active duty.  An addendum opinion duplicating this opinion was obtained in March 2011, with an additional statement that the Veteran's claims file had been reviewed in rendering the opinion.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of each claim for service connection, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


As noted, the Veteran's service treatment records reflect no complaint, findings or diagnosis pertinent to hearing loss or tinnitus.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not necessarily fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection for tinnitus may be granted upon a showing that the disability is medically-related to service or to service-connected disability.

With respect to current disability, as indicated above, recent post-service audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Tinnitus has also been diagnosed.  The remaining question, then, is whether such disabilities are medically related to service.

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure during his active duty service.  Specifically, he alleges that he was exposed to flight noise while stationed on an aircraft carrier, the U.S.S. Constellation where he was in charge of flight deck operations.  He contends he was constantly exposed to the noise of jet engines and the catapult, and that he has had intermittent tinnitus and hearing loss since military service.  

The Veteran's service medical records reflect no specific instance(s) of acoustic trauma.  The Board observes, however, that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was ABH, an aviation boatswains mate (aircraft handling).  The United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS, naval aviation boatswains mate (aircraft handling) has been identified as an MOS with "highly probable" hazardous noise exposure.  This is the highest likelihood of noise exposure contemplated by the DOD list.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Moreover, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Additionally, as pointed out in the December 2007 and July 2009 remands, the Veteran's service records indicate combat service as the Veteran was authorized to wear the Navy Unit Commendation Ribbon for services onboard the U.S.S. Constellation, specifically for participation in combat operations in Southeast Asia from May to November 1966.  A Veteran's assertions regarding an injury during combat shall be accepted if consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Given the totality of this evidence, particularly the Veteran's MOS and his participation in combat operations, the Board accepts that the Veteran experienced some, and possibly, significant, in-service noise exposure, as alleged. 

The Board also notes that the record reflects several opinions on the question of whether the Veteran's current hearing loss and tinnitus are etiologically-related to his in-service noise exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the only competent, persuasive etiology opinion is that contained in the February 2011 VA report and March 2011 addendum.  In those reports, the examiner correctly acknowledged the absence of audiological evidence at the time of the Veteran's discharge, and properly accounted for the Veteran's contentions of the in-service incurrence of hazardous noise exposure.  The opinion is thus adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

As noted, the Board has already determined that the May 2009 and April 2010 VA opinions are inadequate as they were premised on an inaccurate factual predicate-namely, that the Veteran had normal hearing at the time of discharge.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown,  5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  As such, the only competent, persuasive opinion remaining is that found in the February 2011 report and the March 2010 addendum.  As noted these documents reflect the opinion that a medical relationship between the Veteran's in-service noise exposure and his hearing loss and tinnitus is as likely as not.

The Board points out that, while the February 2011 VA examiner is actually the same audiologist who offered the May 2009 opinion and April 2010 addendum opinion, rather than the April 2010 ENT physician, an additional remand at this point is unnecessary as the information ultimately sought by the Board in the previous three remands has been obtained.  Specifically, the Board sought an opinion considering the facts that audiological data from the time of the Veteran's discharge is not of record, that the Veteran is competent to report his symptoms of in-service noise exposure and audiological problems, and that the lack of in-service documentation of such is not fatal to the claims.  This was achieved in the February 2011 and March 2011 reports.  Further, the United States Court of Veterans Appeals has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  While the persuasive opinion on the question of medical etiology is not definitive, it has been expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine to each claim. 

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


